NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               JUN 18 2014

                                                                          MOLLY C. DWYER, CLERK
RENEE ELIZABETH AGNEW-CURRIE,                   No. 12-16723               U.S. COURT OF APPEALS



              Plaintiff - Appellant,            D.C. No. 2:11-cv-01953-JAT

  v.
                                                MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                James A. Teilborg, Senior District Judge, Presiding

                       Argued and Submitted June 11, 2014
                            San Francisco, California

Before: SCHROEDER, GRABER, and BYBEE, Circuit Judges.

       Claimant Renee Elizabeth Agnew-Currie appeals the district court’s order

remanding this case pursuant to sentence four of 42 U.S.C. § 405(g) for the

administrative law judge ("ALJ") to reconsider all evidence in this case. We

affirm.



          *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1. The government argues that we must accept the ALJ’s adverse credibility

determination for purposes of this appeal. Although we doubt that our review is so

constrained, we need not decide the issue here because we reach the same

conclusion either way. Assuming that we have the authority to review the ALJ’s

adverse credibility determination, substantial evidence supports that determination

because the ALJ provided "specific, clear and convincing reasons." Molina v.

Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (internal quotation marks omitted).

      2. As the government conceded in its motion to remand for good cause, the

ALJ failed to provide sufficient reasons for rejecting the medical opinions of Dr.

Mildred DeJesus, Dr. Teresa Lanier, Nurse Lois Henderson, and Dr. Howard

Mason. Because those opinions may have depended, in whole or in part, on

Claimant’s self-reported symptoms, we affirm the district court’s decision to

remand this case for further proceedings. See McAllister v. Sullivan, 888 F.2d
599, 603 (9th Cir. 1989) ("There may be evidence in the record to which the

Secretary can point to provide the requisite specific and legitimate reasons for

disregarding the testimony of [the claimant’s] treating physician. Then again, there

may not be. In any event, the Secretary is in a better position than this court to

perform this task.").

      AFFIRMED.


                                          2